Per Curiam.
This is an appeal from an order of the District Court, Beltrami County, directing confinement of defendant for contempt of court for a failure to make certain child support payments. The proceedings were brought in the trial court by the Beltrami County Welfare Department pursuant to Minn. St. 393.07, subd. 9, to compel defendant to make certain payments to the welfare department.
Since the entry of the decree of divorce, defendant has been brought into court for failure to make the required payments on several occasions. On each prior occasion, defendant purged himself of the contempt by making the required payment.
The order appealed from, dated June 7,1971, ordered his confinement for 45 days unless he purged himself by a payment of $1,450. A stay of enforcement was ordered for a period of 30 days to permit the defendant to obtain a review by this court of the propriety of the contempt order. Defendant did not perfect the appeal within the stay provided. Upon the expiration of the stay, defendant was apprehended. The afternoon of the day he was apprehended, he purged himself, as required by the order appealed from, by making the payment.
After having purged himself of the contempt, he perfected this appeal seeking a review of the order charging him to be in contempt.
The appeal must be dismissed. There is nothing before this court to pass on. Defendant paid monies as he was ordered to do to purge himself of the contempt. The issue is now moot. This court will pass only *570on actual controversies. IB Dunnell, Dig. (3 ed.) § 463, and cases therein cited.
Appeal dismissed.